Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub No. 2017/0225849 (Miros et al. hereinafter).
In re claim 9, with reference to Figs. 4 and 5b, Miros et al. discloses: A container lid, comprising: a container top (8) configured to be attached to a container body (18); a lid opening formed in the container top; a closure (30) movably coupled to the container top and configured to selectively cover the lid opening, the closure movable between a first position in which the lid opening is covered (see fig. 1F) and a second position in which the lid opening is uncovered (see Fig. 5b); a push button (24) movably coupled to the container top and configured to selectively retain the closure in the first position, the push button movable with respect to the container top and the closure between a latched position (see Fig. 1F) and an unlatched position (see fig. 3); and a lock (28) movably coupled to the container top and the closure between a locked position (see Fig. 1F) and an unlocked position (see Fig. 2), the lock in the locked position configured to inhibit movement of the push button from the latched position to the unlatched 
In re claim 16, with reference to the Figs. noted above, Miros et al. discloses: A container, comprising: a container body; a container lid attachable to the container body, the container lid comprising: a spout (104) that provides access to an interior of the container body; a closure (30) configured to selectively seal the spout (see Fig. 1F), the closure movable relative to the spout between a first position in which the spout is sealed (see Fig. 1F) and a second position in which the spout is unsealed (see Fig. 5b); a push button configured to selectively retain the closure in the first position, the push .

Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 8,695,830 (Meyers et al. hereinafter).
In re claim 17, with reference to Figs. 1-5, Meyers et al. discloses: A container lid comprising: a container top comprising two pivot mounts (104a) spaced apart from each 
In re claim 18, with reference to the Figs. noted above, Meyers et al. discloses the claimed invention including wherein a closure (101) movable between a first position in which the lid is closed (see fig. 2) and a second position in which the lid is open (now shown), wherein the closure is coupled to the container top at the two pivot mounts, and wherein the closure and the lock are rotatable about the same axis (see fig. 2).
In re claim 19, with reference to the Figs. noted above, Meyers et al. discloses the claimed invention including wherein the lock can be engaged with and disengaged from the closure (folded atop the closure 101 and folded away as in Fig. 2), wherein when the lock is engaged with the closure, both the lock and the closure are configured to rotate together about the axis (lifting the closure 101 with lock 102 folded atop the closure will cause them to rotate together), and wherein when the lock is disengaged from the closure, the lock and the closure are configured to rotate independently about the axis (as in Fig. 2).
In re claim 20, with reference to the Figs. noted above, Meyers et al. discloses the claimed invention including wherein the closure is disposed between the first end of the lock and the second end of the lock (ends at each 102, see Fig. 2).
In re claim 21, with reference to the Figs. noted above, Meyers et al. discloses the claimed invention including wherein a push button, wherein in the locked position the lock covers a portion of the push button and inhibits operation of the push button (101 can be pushed upwards from underneath to open the closure, lock 102 folded atop the closure 101 would cover a portion of the pushable undersurface of 101, and the additional friction and additional rails, column 3, lines 52-54, would be considered to inhibit the opening operation).

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub No. 2017/0297785 (Maruyama et al. hereinafter).
In re claim 22, with reference to Figs. 1-4, Maruyama et al. discloses: A container lid comprising: a container top (8) comprising two pivot mounts spaced apart from each other (see Fig. 4 below); and a lock (40) coupled to the container top and rotatable between a locked position in which the lock inhibits opening of the lid (see Fig. 2), and an unlocked position in which the lock forms a carry loop (see Fig. 4), wherein a first end of the lock is coupled to the container top at one of the two pivot mounts, and wherein a second end of the lock is coupled to the container top at the other of the two pivot mounts (see fig. 4 below), further comprising: a closure (9) movable between a first position in which the lid is closed and a second position in which the lid is open (Figs. 2 and 4 respectively), wherein the closure is biased toward the second position (paragraph 0064); and a push button movable between a latched position in which the closure when in the first position is retained in the first position (39, paragraph 0086), and an unlatched position in which the closure is not retained in the first position, 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (the lock as a “carry loop”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that the shape of the lock 40 renders it capable of being used as a carry loop.

	

[AltContent: textbox (Pivot Mount)][AltContent: textbox (Pivot Mount)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    555
    761
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,282,541 (Chen hereinafter) in view of US PG Pub No. 2013/00001259 (Lin hereinafter).
In re claim 1, with reference to Figs. 1-3, Chen discloses: A container lid, comprising: a container top (40) configured to be attached to a container body (1); a lid opening formed in the container top; a closure (42) movably coupled to the container top and configured to selectively cover the lid opening, the closure movable between a first position in which the lid opening is covered (see Fig. 2) and a second position in which the lid opening is uncovered (see Fig. 3); a push button (41) movably coupled to one or more of the container top and the closure and configured to selectively retain the closure in the first position, the push button movable with respect to the container top and the closure between a latched position (see Fig. 2) and an unlatched position (see Fig. 3).
Chen fails to disclose a lock movably coupled to one or more of the container top and the closure between a locked position and an unlocked position, the lock in the locked position configured to inhibit movement of the push button from the latched position to the unlatched position.
However, Lin discloses a container lid wherein a closure (120) closes a container top (100), and utilizes a lock (130) movably coupled to the container top between a locked position (see Fig. 4b) and an unlocked position (see Fig. 3b), the lock in the locked position configured to inhibit movement of the closure to an open position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Chen to have included a lock as taught by Lin for 
In re claim 2, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the lock in the locked position is configured to inhibit movement of the push button from the latched position to the unlatched position by covering at least a portion of the push button.  While Lin teaches covering of the closure with the lock, one of ordinary skill would recognize the lock of Lin being usable to cover and secure portions of the container lid where it is desired to selectively prevent rotation, such as the button of Chen for maintaining the button in the latched position and thereby the closure in the closed position.
In re claim 3, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the at least a portion of the push button comprises an upper half of the push button (as in re claim 2 above, the lock in combination being used to cover the button in the same way that the lock covers the closure of Lin, approximately an upper half of the button would be covered in order to maintain the button in a latched position).
In re claim 4, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the lock comprises a carry loop rotatably coupled to the container top, the carry loop rotatable to move the lock between the locked position and the unlocked position (130, see Figs. 3b and 4b of Lin).
In re claim 5, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the lock comprises a carry loop rotatably coupled to 
In re claim 7, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the lock comprises a carry loop rotatably coupled to the container top; the closure is rotatably coupled to the container top; the closure comprises a protrusion configured to interfere with rotation of the carry loop relative to the closure passing the protrusion; and the carry loop is rotatable between: the locked position in which the protrusion of the closure is positioned above at least a portion of the carry loop; a first unlocked position in which the protrusion (126) of the closure engages a receiving portion (135) of the carry loop such that the closure and the carry loop are dependently rotatable relative to the container top (towards the second unlocked position); and a second unlocked position in which the at least a portion of the carry loop is positioned above the protrusion of the closure and in which the closure and the carry loop are independently rotatable relative to the container top (when the groove 135 of the loop just clears the protrusion 126, the top of the handle is still above the 
In re claim 8, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the push button translates and rotates between the latched position and the unlatched position relative to at least one of the container top and the closure (due to vertical mounting of blocks 4050, see Fig. 1).
In re claim 10, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including A container, comprising: a container body; a container lid attachable to the container body (as in re claim 1 above), the container lid comprising: a spout that provides access to an interior of the container body (See Fig. 2 below); a closure (42) configured to selectively seal the spout (see Fig. 2), the closure movable relative to the spout between a first position in which the spout is sealed and a second position in which the spout is unsealed (See figs. 2 and 3 respectively); a push button configured to selectively retain the closure in the first position, the push button movable with respect to at least one of the spout or the closure between a latched position in which the push button holds the closure in the first position and an unlatched position in which the push button does not hold the closure in the first position; and a lock configured to selectively inhibit operation of the push button, the lock movable with respect to the spout between a locked position in which operation of the push button is inhibited by the lock and an unlocked position in which operation of the push button is uninhibited by the lock (as combined in re claim 1 above).

[AltContent: textbox (Spout)][AltContent: arrow]
    PNG
    media_image2.png
    832
    476
    media_image2.png
    Greyscale

In re claim 11, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the lock in the locked position is configured to inhibit operation of the push button by inhibiting application of an opening force to at least a portion of the push button (as combined in re claim 1 above, the lock of Lin being used to cover rotatable parts of the lid to prevent movement to an open position).
In re claim 12, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the at least a portion of the push button comprises at least one of: an upper half of the push button; half of a contact portion of the push button that is accessible when the lock is in the unlocked position; a central axis of the push button; and a centroid of the push button (as in re claim 3 above).
In re claim 13, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the lock comprises a carry loop rotatable relative to the spout, the carry loop rotatable to move the lock between the locked position and the unlocked position (as in re claim 4 above).
In re claim 14, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the lock comprises a carry loop rotatable relative to the spout; the closure is rotatable relative to the spout; the closure comprises a protrusion configured to interfere with rotation of the carry loop relative to the closure passing the protrusion; and the carry loop is rotatable between: the locked position in which the protrusion of the closure is positioned above at least a portion of the carry loop; and an unlocked position in which the at least a portion of the carry loop is positioned above the protrusion of the closure and in which the closure and the carry loop are independently rotatable relative to the spout (as in re claim 5 above).
In re claim 15, with reference to the Figs. above, Chen in view of Lin discloses the claimed invention including wherein the push button translates and rotates between the latched position and the unlatched position relative to at least one of the spout and the closure (as in re claim 8 above).

Allowable Subject Matter
Claims 6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733